DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 20, the limitation “wherein a width of an opening in the mask in the region of the first conversion element or the second conversion element is wider than the remaining conversion element,” does not appear to have adequate support in the originally disclosure. Specifically, there appears to be no recitation of “width” or any variation thereof. Additionally, even if the figures could be construed as being to scale, it does not appear that any opening in the mask 3 is wider than any conversion element. 

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-6, 8, 10 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “a mask arranged between the first conversion element, the second conversion element, and the semiconductor body,” is unclear as to which element(s) the mask is between. Specifically, “between” is understood to mean “at a point or in a region intermediate to two other points,” whereas the claim lists three points (i.e. between three elements). 
Regarding claim 4, the limitation “the first conversion element, the second conversion element, and combinations thereof are/is configured as a microrod, a nanorod, and combinations thereof,” is unclear as to how the elements are related. Specifically, it is unclear what constitutes a “combination thereof” of the first and second conversion element, or how it could be configured of a single microrod or nanorod. Additionally, it is unclear what constitutes a “combination thereof”of a microrod and a nanorod, or how a single first or second conversion element could be configured as such. 
Regarding claim 5, the limitation “wherein the first conversion element, the second conversion element, are/is produced epitaxially at the top side of the semiconductor body,” is unclear as to if both or one is required to be epitaxially grown, as indicated by the “are” and “is,” respectively.
Regarding claim 6, the limitation “have/has a maximum lateral extent that is small relative to the maximum lateral extent of the semiconductor body,” is unclear as to if both or one is required to have the maximum lateral extent, as indicated by the “have” and “has,” respectively.
Regarding claim 8, the limitation “wherein at least one of the first conversion element and the second conversion element is assigned to at least one of the regions,” is unclear as to which configurations are included in the scope of the claim. Specifically, it is unclear if it is intended as each of the first and second conversion elements to be assigned to a respective region, or if it is intended to include the first and second conversion elements being in one region. 
Regarding claim 20, the limitation “the remaining conversion element,” is unclear as it lacks sufficient antecedent basis. Additionally, it is unclear if it is intended to refer to a remaining portion of the “first conversion element or second conversion element,” or the other conversion element which is not the recited “first conversion element or second conversion element.”  
Note the dependent claims necessarily inherit the indefiniteness of the claims on which they depend.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-6, 8, 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2010/0264400; herein “Kim”) in view of Schubert et al. (US 2016/0093665; herein “Schubert”) and Lee et al. (US 2018/0182931; herein “Lee”).
Regarding claim 1, Kim discloses in Fig. 1 and related text a light-emitting semiconductor component comprising: 
a semiconductor body (e.g. stack of 120/130/140, see [0031]) comprising an active region (130) configured to emit a primary radiation (e.g. blue light, see [0035]); 
a first conversion element (e.g. one 150 for converting to red light, see [0038] and [0041]) configured to convert part of the primary radiation to a first secondary radiation (red light); 
a second conversion element (e.g. one 150 for converting to green light, see [0038] and [0041]) configured to convert at least part of the primary radiation to a second secondary radiation (green light), 
wherein: 
the first conversion element and the second conversion element (150) are arranged at a top side of the semiconductor body (top side of 140, see Fig. 1);  
the first conversion element and the second conversion element are configured as bodies that partly cover the semiconductor body at the top side thereof (see Fig. 1); and 
the first conversion element and the second conversion element are connected to the semiconductor body (see Fig. 1).
Kim further discloses the first and second conversion elements being a core-shell structure (see [0045]-[0047]), but does not explicitly disclose  
a dielectric mirror at the top side or at an underside of the semiconductor body, said underside facing away from the top side, wherein the dielectric mirror is configured to reflect the primary radiation and is transmissive to the first secondary radiation and the second secondary radiation, and wherein the dielectric mirror has at least one opening configured to transmit the primary radiation.
a mask arranged between the first conversion element, the second conversion element, and the semiconductor body, wherein the mask has an opening in the region of each conversion element
In the same field of endeavor, Lee teaches in Fig. 3 and related text a light-emitting semiconductor component comprising
a dielectric mirror (143a/b, see [0047]) at the top side or at an underside of the semiconductor body (113/115/117, see [0032]), said underside facing away from the top side, wherein the dielectric mirror is configured to reflect the primary radiation (blue, see [0052]) and is transmissive to the first secondary radiation and the second secondary radiation (red and green, see [0053]), and the dielectric mirror has at least one opening (not present over C3) configured to transmit the primary radiation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kim by having a dielectric mirror at the top side or at an underside of the semiconductor body, said underside facing away from the top side, wherein the dielectric mirror is configured to reflect the primary radiation and is transmissive to the first secondary radiation and the second secondary radiation, and the dielectric mirror has at least one opening, as taught by Lee, in order to achieve a display device capable of separately emitting three colors of light (see Lee [0124]). 
In the same field of endeavor, Schubert teaches in Fig. 7 and related text a core-shell structure (see [0085] at least) comprising 
a mask (6, see [0084) arranged between the first core-shell structure, the second core-shell structure, and the semiconductor (7, see [0084]), wherein the mask has an opening (10) in the region of each core-shell structure.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kim by having a mask arranged between the first core-shell structure, the second core-shell structure, and the semiconductor, the mask having an opening in the region of each core-shell structure, as taught by Schubert, in order to facilitate proper selective growth of the core of each desired structure (see Schubert, e.g. [0006], [0044]). The limitation “a mask arranged between the first conversion element, the second conversion element, and the semiconductor body, wherein the mask has an opening in the region of each conversion element” is therefore taught by the combination of the first and second conversion elements being core-shell structures on the semiconductor body, as shown by Kim, and the core-shell structures having the underlying growth mask, as shown by Schubert. 
Regarding claim 3, the combined device shows wherein the first conversion element and/or the second conversion element (Kim: 150) are/is monolithically connected to the semiconductor body (120/130/140).
Regarding claim 4, the combined device shows wherein the first conversion element, the second conversion element, and combinations thereof (Kim: 150) are/is configured as a microrod, a nanorod, and combinations thereof (see Fig. 2A-B and [0030]).
Regarding claim 5, the combined device shows wherein the first conversion element, the second conversion element are/is produced epitaxially at the top side of the semiconductor body (Schubert: see e.g. [0112]).
Note that, although shown by the prior art, the limitation “produced epitaxially” claims recites a process, however the claim is directed to a product. Therefore, this limitation is considered to be product by process limitations. "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113.
Regarding claim 6, the combined device shows wherein the first conversion element, the second conversion element (Kim: 150) have/has a maximum lateral extent that is small relative to the maximum lateral extent of the semiconductor body (see Fig. 1).
Regarding claim 8, the combined device shows 
wherein the semiconductor body (Lee: 113/115/117, see [0032]) is structured into a plurality of regions which are operable independently of one another (C1/C2/C3, see [0031]), wherein at least one of the first conversion element and the second conversion element is assigned to at least one of the regions (141a red conversion element, in C1; 141b is green conversion element in C2; see [0051]). 
Regarding claim 10, the combined device shows the component as in claim 1, which is configured to emit blue light, green light, and red light (Kim: see [0038] and [0041]).
Regarding claim 20, the combined device shows wherein a width of an opening in the mask in the region of the first conversion element or the second conversion element is wider than the remaining conversion element (Schubert: e.g. a top portion of the conversion element is narrower than the opening in mask 6).

Response to Arguments
Applicant's arguments filed 3/14/2022 have been fully considered but they are not persuasive.
Applicant argues (page 6) that “that one skilled in the art would readily recognize that the first conversion element and the second conversion element are arranged over the semiconductor body. Therefore, this limitation is properly worded such that the mask is arranged between the semiconductor body and the conversion elements.”
In response, the examiner disagrees. Specifically, “a mask arranged between the first conversion element, the second conversion element, and the semiconductor body” is unclear because it lists three elements which is the mask is “between.” It might be understood to mean that the mask is required between the first conversion element and the second conversion element, between the first conversion element and the body, and between the second conversion element and the body. Alternatively, it might be understood to mean the mask is required between any two of the listed elements and the third element. Because multiple reasonable interpretations exist, the claim is indefinite. “If the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph is appropriate.” See MPEP 2173.02 
Applicant argues (page 8) that none of the cited references, alone or in any combination, teaches, discloses, nor suggests a light-emitting semiconductor component having a dielectric mirror at a top side or underside of a semiconductor body where the dielectric mirror has at least one opening configured to transmit the primary radiation,” because the dielectric mirror of Lee shows an “absence of a dielectric mirror over element C3,” which does not constitute an “opening.” Applicant further argue “opening” is defined as “a hole or space that something or someone can pass through” and “[i]n order for something or someone to pass through something else, in this case a dielectric mirror, the dielectric mirror must be present on both sides of said opening. 
In response, the examiner disagrees. Specifically, the Examiner notes that in accordance with MPEP 2111, USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Therefore the claim limitation “opening” has been given its broadest reasonable interpretation.  The According to Random House Kernerman Webster's College Dictionary, for example, "opening" is defined as "an unobstructed or unoccupied space or place."  Therefore, the lack of the dielectric mirror layer in region C3 constitutes an “opening” in the layer in that the region is unoccupied by the layer. Even assuming, for the sake of argument, that the dielectric mirror must be present “on both sides of said opening,” it is respectfully noted that Lee would still show the feature. Specifically, Fig. 25 of Lee shows a plurality of pixels 1030, and Fig. 3 shows a single pixel having three subpixels. One of ordinary skill in the art would readily understand that the repeating pixel pattern would result in a C1 and/or C2 on the other side of C3, and therefore the dielectric mirror layer would be present “on both sides of” C3. For each of these reasons, Lee teaches the claimed limitation. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199. The examiner can normally be reached M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        5/31/2022